Ames, J.
We see no ground for sustaining the only exceptions which have been argued. There was nothing before the court that would justify the presiding judge in admitting the declarations and acts of Barry, in the absence of the complainant, as evidence against her. If evidence satisfactory to the presiding judge had first been given of the existence of a conspiracy between Barry and the complainant for the purpose of extorting money from the respondent, the acts and declarations of Barry in reference to the common object would have been admissible. But we find no such evidence in the record. The evidence offered for the purpose of showing improper relations between Barry and the female witness Travis was irrelevant and immaterial, and was properly excluded. Exceptions overruled.